DETAILED ACTION
This action is responsive to the filing of 2/25/2022. Claims 1, 5-7, 9-15, 20-24, 26-31, 33-34 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-23, 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-7, 9, 12, 14, 24, 26, 29-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhao (20140282196.) 
  
Claim 1, 26, 29, 31, 32: Zhao discloses a method comprising: 
displaying an image of an environment (Fig. 12: operating environment; par. 55, work site) on a graphical user interface (Fig. 12: 8000, display screen of the viewer 1010); 
detecting a gaze of a user (Fig. 12: 8020 gaze point indicate by cross) that is directed at an image of an element in the environment (par. 55, the object in this case may be a physical object located at the work site, such as an object to be worked on or a tool to work on the object) visible in the image of the environment (Fig. 12: 8001, an image of one of the tools in the environment);
changing a state of an information conveyor (processor 43 and system 10; i.e. computer / application / code) corresponding to the element in the environment in response to detecting that the gaze is directed at the image of the element by switching information conveyor corresponding to the element in the environment from a passive state to a listening state (par. 55, Fig. 8: 4003, the method identifies and highlights an image of an object on the viewer 1020 that is closest to the user's gaze point at the time; all subsequent actions are then with respect to that object, i.e. the system is listening for input with respect to that particular object in the image, and not others) in response to detecting that the gaze is directed at the image of the element; 
receiving audio information through an audio input device (Fig. 8: 4006, the user may speak the action command; par. 65, user selected action command of "STATUS"; par. 65, may also include warnings if the usage reaches certain thresholds or certain conditions are met); and 
controlling an output operation based on the state of the information conveyor corresponding to the element in the environment (par. 55, state of the system indicating which one of the elements in the image is selected such that output is in regards to that element), wherein the information conveyor includes an audio output device (par. 44, speaker) in the environment and wherein the output operation includes directing the audio information as an audio output through the audio output device in the environment (par. 44, speaker 1043 facilitates system auditory warnings or action prompts which may be issued to the user.)

Claim 24: Zhao discloses a method for selectively communicating audio information using gaze, the method comprising: 
displaying an image of an environment (Fig. 12: operating environment; par. 55, work site) on a graphical user interface (Fig. 12: 8000, display screen of the viewer 1010); 
detecting a gaze (Fig. 12: 8020 gaze point indicate by cross) of a user that is directed at an image of an element in the environment (par. 55, the object in this case may be a physical object located at the work site, such as an object to be worked on or a tool to work on the object) visible in the image of the environment (Fig. 12: 8001, an image of one of the tools in the environment), wherein the element is associated with at least one communication channel (par, 44, voice input / output communication channel between the user and the system for the user to speak commands, and for the system to issue warnings over); 
changing a state of a communication channel associated with the element in the environment to a listening state (par. 55, Fig. 8: 4003, the method identifies and highlights an image of an object on the viewer 1020 that is closest to the user's gaze point at the time; all subsequent actions are then with respect to that object; the communication between the system and the user is now with respect that particular object in the image, and not others) in response to detecting that the gaze is directed at the image of the element; 
presenting a visual cue in the graphical user interface indicating that the communication channel is now in the listening state (Zhao par. 59, once the object is identified, the object is highlighted); and 
receiving audio information through an audio input device (Fig. 8: 4006, the user may speak the action command; par. 65, user selected action command of "STATUS"; par. 65, may also include warnings if the usage reaches certain thresholds or certain conditions are met); 
directing the audio information received through the audio input device to the communication channel associated with the element in the environment while the communication channel is in the listening state (par. 65, STATUS command is sent over the communication channel to the system in association with the tool)
transmitting, via the communication channel, an audio output signal including the audio information into the environment (par. 44, speaker 1043 facilitates system auditory warnings or action prompts which may be issued to the user.)

Claim 5, 30: Zhao discloses the method of claim 1, wherein changing the state of the information conveyor corresponding to the element further comprises: presenting a visual cue in the graphical user interface indicating that the information conveyor corresponding to the element is in the listening state (Zhao par. 59, once the object is identified, the object is highlighted.)   

Claim 6: Zhao discloses the method of claim 5, wherein presenting the visual cue comprises: displaying a graphical feature in association with the image of the element in the graphical user interface while the element is in the listening state (Zhao par. 59, once the object is identified, the object is highlighted.)

Claim 7: Zhao disclose the method of claim 5, wherein presenting the visual cue comprises: changing an appearance of the image of the element in the graphical user interface while the information conveyor corresponding to the element is in the listening state by at least one of highlighting the element, bolding text associated with the element, displaying a border around the element, or changing a color of the element (Zhao par. 59, once the object is identified, the object is highlighted.)

Claim 9: Zhao discloses the method of claim 1, wherein controlling the output operation comprises: directing the audio information received through the audio input device to the information conveyor dedicated to receiving voice commands for a system represented by the element at which the gaze is directed (par. 62, the user may speak the action command into the microphone 1042 so that it may be processed through voice recognition software by the processor 1030.)

Claim 12: Zhao disclose the method of claim 1, wherein receiving the audio information comprises: receiving at least one of a voice command (par. 63-64 voice commands; Fig. 1), audio instructions, an audio report, or audio commentary related to a surgical procedure.  

Claim 14: Zhao discloses the method of claim 1, further comprising: generating a visual alert on a display device in the environment in response to the state of the information conveyor corresponding to the element being changed (par. 59, Once the object is identified, the object is highlighted.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (20140282196) in view of Lindberg (20090007016.)
 
Claim 3: Zhao discloses the method of claim 1. However, Zhao does not explicitly disclose wherein the element represents an audio communication channel and the information conveyor includes the audio communication channel and wherein the listening state indicates that the audio information is directed to the audio communication channel.

Lindberg discloses a similar method for voice communication including: wherein the element (Lindberg par. 20, entity icon 202e has an image or picture of the contact) represents an audio communication channel and the information conveyor includes the audio communication channel and wherein the listening state indicates that the audio information is directed to the audio communication channel (Lindberg, par. 7, communication channel; par. 23, voip.)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhao with Lindberg so as to allow surgeons in (Fig. 1: S) to communicate with Assistant (Fig. 1: A) remotely.

Claim 10, 27: Zhao disclose the method of claim 1. However, Zhao does not explicitly disclose wherein the element in the image of the environment is a personnel member.

Lindberg discloses a similar method for voice communication including: wherein the element in the image of the environment is a personnel member (Lindberg par. 20, entity icon 202e has an image or picture of the contact.)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhao with Lindberg so as to allow surgeons in (Fig. 1: S) to communicate with Assistant (Fig. 1: A) remotely.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Smurro (20150049163.)

Claim 13: Zhao discloses the method of claim 1. However, Zhao does not explicitly disclose wherein receiving the audio information comprises: recording a surgical case note as dictated by the user.  
	Smurro discloses a similar method for a collaborative communication, including:
wherein receiving the audio information comprises: recording a surgical case note as dictated by the user (par. 47, each participant client can add input illustrations, which include telestrations, drawings, text annotations, voice annotations, video annotations, haptic annotations, to streaming imagery data; Fig. 4.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhao with that of Smurro as it enables networked teams to concurrently collaborate on multi-channel multiplexed medical imagery streams, singly or together, in real time or asynchronously, generally by annotating and tagging imagery information objects (Smurro, Abstract.)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Naik (20060095848.)

Claim 15: Zhao discloses the method of claim 1. However, Zhao does not explicitly disclose further comprising: generating an audio alert through an electroacoustic transducer in the environment in response to the state of the element being changed.
	Naik discloses a similar method for an audio user interface, including: generating an audio alert through an electroacoustic transducer in the environment in response to the state of the element being changed (par. 82, hear audio prompts for the highlighted menu items.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhao with that of Naik so as provide auditory highlighting means for users with poor reading vision, or otherwise visually impaired (Naik, par. 3-4.)


Claims 11, 20-21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Jordan (20150077502.)

Claim 20, 11, 28: Zhao discloses the method of claim 1. However, Zhao does not explicitly disclose wherein the element is a headset worn by a person in the real-time image.  
	Jordan discloses a similar method, including: wherein the element is a headset worn by a person in the real-time image (Fig. 21: 2150; par. 152.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lindberg with that of Jordan so to provide a user with visual information about the user they’d be speaking to, and where they are located.

Claim 21: Zhao and Jordan disclose the method of claim 20, wherein controlling the output operation comprises: identifying the information conveyor dedicated to at least one of the headset or the person wearing the headset; and directing the audio information to the identified information conveyor (Jordan Fig. 21: 2150; par. 152.)    


Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
Applicant argues that highlighting does not have a “listening state.” The Examiner respectfully disagrees. In the system / processor of Zhao user’s selection through the gaze of a tool / object in an image changes the state of the system such it subsequently ‘listens’ to commands (e.g. STATUS) that would be issued to that particular tool / object and not any other.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Borge (20190113969, eye tracking, UI element highlighting.)	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
5/31/2022